Case: 20-40645     Document: 00515978325         Page: 1     Date Filed: 08/13/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 13, 2021
                                  No. 20-40645                          Lyle W. Cayce
                                                                             Clerk

   Dr. Claudio Solferini, in his capacity as Trustee of Corradi
   S.p.A.,

                                                           Plaintiff—Appellant,

                                       versus

   Corradi USA, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:18-CV-293


   Before Clement, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Acting in his capacity as Trustee for Corradi S.p.A. (“Corradi Italy”),
   Dr. Claudio Solferini appeals the district court’s grant of summary judgment
   in favor of, and award of attorneys’ fees to, Corradi USA, Inc. (“Corradi
   USA”). For the reasons set forth below, we AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40645      Document: 00515978325           Page: 2    Date Filed: 08/13/2021




                                     No. 20-40645


                                I.    Background
          Corradi Italy is an Italian corporation and, at all times relevant to this
   lawsuit, was the majority shareholder in Corradi USA. In 2010, Corradi USA
   secured a line of credit from Bank of the West for $500,000, which was
   eventually increased to $800,000. To secure Corradi USA’s debt, Corradi
   Italy applied to Banca Nazionale del Lavoro S.p.A. (“BNL”) for a letter of
   credit to cover the full amount loaned by Bank of the West to Corradi USA.
   Under the terms of the letter of credit, BNL agreed to “pay the sums
   requested by [Bank of the West]” within the guaranteed amount, and Corradi
   Italy agreed to reimburse BNL for any amounts paid to Bank of the West.
   Corradi USA eventually borrowed the full $800,000 made available by the
   line of credit from Bank of the West.
          In 2014, Corradi Italy entered bankruptcy proceedings in Italy.
   Solferini was appointed Trustee. Corradi Italy’s bankruptcy triggered a
   default provision under Corradi USA’s line of credit from Bank of the West,
   resulting in Bank of the West demanding payment of $800,000 from BNL.
   BNL then paid the demanded $800,000 to Bank of the West, and debited
   Corradi Italy’s account at BNL for an amount in euros equivalent to
   $800,000. Because Corradi Italy’s account already had a negative balance,
   no funds flowed from its account to BNL at that time.
          BNL filed a claim in Corradi Italy’s bankruptcy proceeding for
   reimbursement of the funds it paid Bank of the West under the letter of
   credit. Over the course of the bankruptcy proceeding, Solferini distributed
   an amount in euros equivalent to $115,666.76 to BNL towards the satisfaction
   of this claim. Despite Solferini’s demands, Corradi USA did not pay Corradi
   Italy any of the $800,000 it received from Bank of the West.
          In 2018, Solferini sued Corradi USA in federal district court, asserting
   that Corradi USA was obligated to pay the $800,000 to Corradi Italy, based




                                           2
Case: 20-40645          Document: 00515978325               Page: 3      Date Filed: 08/13/2021




                                            No. 20-40645


   on claims of equitable subrogation, statutory subrogation under Texas
   Business & Commerce Code § 5.117(a), reimbursement, unjust enrichment,
   and quantum meruit. The district court entered summary judgment for
   Corradi USA on all of Solferini’s claims. Subsequently, the district court
   awarded Corradi USA $272,127.50 in attorneys’ fees and $12,282.22 in
   expenses. Solferini timely appealed.
                       II.    Jurisdiction & Standard of Review
          The district court had diversity jurisdiction under 28 U.S.C. § 1332. 1
   We have appellate jurisdiction under 28 U.S.C. § 1291.
          We review a district court’s grant of summary judgment de novo.
   Petro Harvester Operating Co., L.L.C. v. Keith, 954 F.3d 686, 691 (5th Cir.
   2020). A district court “shall grant summary judgment if the movant shows
   that there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). All
   evidence is viewed in the “light most favorable to the non-moving party.”
   Ooida Risk Retention Grp., Inc. v. Williams, 579 F.3d 469, 472 (5th Cir. 2009).
          We review a district court’s award of attorneys’ fees for abuse of
   discretion. Coffel v. Stryker Corp., 284 F.3d 625, 640 (5th Cir. 2002). We
   review the district court’s factual findings related to the award for clear error
   and its legal conclusions de novo. Dearmore v. City of Garland, 519 F.3d 517,
   520 (5th Cir. 2008).
                                     III.    Discussion
          We first consider whether the district court correctly granted
   summary judgment to Corradi USA on all of Solferini’s claims. Since we
   conclude that summary judgment was appropriate, we then review whether


          1
              The parties agree that Texas law applies in this diversity case.




                                                  3
Case: 20-40645       Document: 00515978325          Page: 4     Date Filed: 08/13/2021




                                     No. 20-40645


   the district court properly awarded attorneys’ fees and costs to Corradi USA.
   We hold that it did.
          A.      Summary Judgment
          The district court concluded that all of Solferini’s claims failed
   because BNL, not Corradi Italy, satisfied Bank of the West’s demand for
   $800,000; in other words, because Corradi Italy had not paid out anything,
   it was not entitled to recover anything from Corradi USA. On appeal,
   Solferini seems to accept that the question of who paid the $800,000 is
   central to all of his claims.
          The district court was correct.            The evidence conclusively
   demonstrates that BNL, not Corradi Italy, paid the $800,000 to Bank of the
   West. Generally, there are three parties involved in a letter of credit
   transaction: an applicant, an issuer, and a beneficiary. Elec. Reliability Council
   of Tex. v. May (In re Tex. Com. Energy), 607 F.3d 153, 155 n.2 (5th Cir. 2010).
   The applicant contracts with the issuer to issue the letter of credit, which is
   a contract between the issuer and the beneficiary providing that “the issuer
   will make payment to the beneficiary” upon request. Republic Nat’l Bank of
   Dall. v. Nw. Nat’l Bank of Fort Worth, 578 S.W.2d 109, 112 (Tex. 1978).
          In this case, Corradi Italy was the applicant, BNL was the issuer, and
   Bank of the West was the beneficiary. The letter of credit specified that BNL
   would pay Bank of the West up to $800,000 upon request and that BNL
   could then seek reimbursement from Corradi Italy. That is what happened
   here: when Bank of the West requested $800,000 from BNL, BNL paid Bank
   of the West, and then sought reimbursement from Corradi Italy. Solferini’s
   protestations that Corradi Italy was somehow responsible for the payment to
   Bank of the West, despite the clear terms of the letter of credit and the
   negative balance in Corradi Italy’s bank account, are unconvincing. It is
   unclear why Corradi Italy did not seek to engage BNL in the litigation; nor is




                                           4
Case: 20-40645         Document: 00515978325               Page: 5       Date Filed: 08/13/2021




                                           No. 20-40645


   it clear whether Corradi USA will, in fact, pay BNL. We are limited to
   addressing only what is before us, so we will leave these issues for another
   day.
           Even if he is not entitled to recover the full $800,000 from Corradi
   USA, Solferini maintains that, under Texas Business & Commerce Code
   § 5.117(b), he is at least entitled to recoup the $115,666.76 that Corradi Italy
   has paid out to BNL through its bankruptcy proceeding. Under § 5.117(b),
   “[a]n applicant that reimburses an issuer is subrogated to the rights of the
   issuer against any beneficiary, presenter, or nominated person . . . .” So
   § 5.117(b) may very well have provided a viable avenue for reimbursement of
   the $115,666.76. But, because Solferini did not plead a § 5.117(b) claim in his
   complaint, he was not permitted to raise such a claim at summary judgment. 2
   See Cutrera v. Bd. of Supervisors of La. State Univ., 429 F.3d 108, 113 (5th Cir.
   2005) (“A claim which is not raised in the complaint . . . is not properly
   before the court.” (citation omitted)). Therefore, the district court did not
   err in granting summary judgment to Corradi USA. We offer no opinion on
   whether Solferini would be able to raise this issue in the future.




           2
             As Solferini did not plead his § 5.117(b) claim in his complaint, Corradi USA did
   not have sufficient notice of it, meaning that Federal Rule of Civil Procedure 54(c) does not
   operate to salvage the claim. See Peterson v. Bell Helicopter Textron, Inc., 806 F.3d 335, 340
   (5th Cir. 2015) (“The discretion afforded by Rule 54(c) thus assumes that a plaintiff’s
   entitlement to relief not specifically pled has been tested adversarially, tried by consent, or
   at least developed with meaningful notice to the defendant.”); 10 Charles Alan
   Wright, Arthur R. Miller, & Mary Kay Kane, Federal Practice and
   Procedure § 2662 (4th ed. 2014 & Apr. 2021 Update) (noting that relief provided under
   Rule 54(c) must be “based on what is alleged in the pleadings”).




                                                 5
Case: 20-40645        Document: 00515978325          Page: 6    Date Filed: 08/13/2021




                                     No. 20-40645


          B.     Attorneys’ Fees
          Texas Business & Commerce Code § 5.111(e) authorizes the award of
   attorneys’ fees and costs to the “prevailing party in an action in which a
   remedy is sought under [Chapter 5 of the Texas Business & Commerce
   Code].”     The district court determined that, because Corradi USA
   successfully moved for summary judgment on Solferini’s § 5.117(a) claim, it
   was a prevailing party within the meaning of § 5.111(e). On appeal, Solferini
   does not contest that Corradi USA was a prevailing party under § 5.111(e).
   Instead, he asserts that Corradi USA waived its right to recover attorneys’
   fees and failed to properly segregate its fees.
                 1.      Waiver
          Solferini contends that Corradi USA waived its right to attorneys’ fees
   by failing to plead for them in its answer. To recover attorneys’ fees, a party
   must “put its adversaries on notice that attorneys’ fees are at issue in a timely
   fashion or waive that claim.” United Indus., Inc. v. Simon-Hartley, Ltd., 91
   F.3d 762, 765 (5th Cir. 1996). Although we have explained that such notice
   may be “accomplished by specifically pleading for attorneys’ fees,” notice
   may be provided in other ways. See id. (discussing “exceptions” to the rule
   of specific pleading); see also Al-Saud v. Youtoo Media, L.P., 754 F. App’x 246,
   255 (5th Cir. 2016) (unpublished) (explaining that specifically pleading for
   attorneys’ fees is “sufficient but not necessary”).
          Here, Solferini put the issue of attorneys’ fees in play by bringing a
   claim under a statute that permits the prevailing party to recover attorneys’
   fees and pleading for attorneys’ fees. Moreover, Corradi USA informed
   Solferini that it intended to recover its attorneys’ fees in its initial discovery
   disclosures. Consequently, Solferini had adequate notice. See Engel v.
   Teleprompter Corp., 732 F.2d 1238, 1240, 1242 (5th Cir. 1984) (determining
   that, despite failing to specifically plead for attorneys’ fees, the defendant was




                                           6
Case: 20-40645        Document: 00515978325        Page: 7   Date Filed: 08/13/2021




                                    No. 20-40645


   entitled to them where the plaintiffs had filed suit to enforce a contract that
   awarded attorneys’ fees to the prevailing party in any dispute and the
   plaintiffs pleaded for such fees). Hence, there is no merit to his contention
   that Corradi USA waived its right to attorneys’ fees.
                 2.        Segregation
          Solferini asserts that Corradi USA failed to properly segregate the
   recoverable fees it incurred in defending Solferini’s § 5.117(a) claim from the
   unrecoverable fees it incurred defending other claims. Under Texas law, “if
   any attorneys’ fees relate solely to a claim for which such fees are
   unrecoverable, a claimant must segregate recoverable from unrecoverable
   fees.” Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d 299, 313 (Tex. 2006).
   However, segregation is not necessary “when the causes of action involved
   in the suit are dependent upon the same set of facts or circumstances and
   thus are intertwined [sic] to the point of being inseparable.” Id. at 311
   (quotation omitted). Intertwined facts alone are not enough; rather, the
   relevant legal services must have “advance[d] both a recoverable and
   unrecoverable claim.” Id. at 313–14. For example, “[r]equests for standard
   disclosures, proof of background facts, depositions of the primary actors,
   discovery motions and hearings, [and] voir dire of the jury” may meet this
   standard. Id. at 313.
          Based upon the evidence presented in this regard, including some
   segregation by Corradi USA, we conclude that the district court did not abuse
   its discretion in awarding Corradi USA attorneys’ fees.
          We AFFIRM.




                                          7